DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
Status
An amendment, filed 3/5/2021, is acknowledged.  Claims 1 and 9 are amended; Claims 2-4 are canceled.  No new matter is present.  Claims 1 and 5-17 are currently pending. 
Allowable Subject Matter
Claims 1 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a steel part comprising a steel substrate, a compound formed by at least one heat treatment alloying the steel substrate and a precoat of a Zn-based alloy comprising greater than 0.8 wt% to 2.5 wt% Al, optional content of Pb, Sb, Bi, Si, La, and/or Ce as claimed, and a coating comprising said compound, the coating having a thickness extending from the steel substrate, wherein over more than 90% of the thickness at least one Fe/Zn-based phase with an Fe content of 65% or higher and a Fe/Zn ratio of 1.9 to 4.  Closest prior art Fleischanderl teaches a steel part comprising a steel substrate and a coating comprising a compound, wherein the compound is formed with a Zn-based alloy comprising 0.1-15 wt% Al; however, the reference fails to teach a part with a coating formed from a Zn-based alloy comprising 0.8-2.5 wt% Al wherein over more than 90% of the thickness of the coating there is at least .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735